Exhibit 10.1

 

SUPPLEMENTAL INDENTURE NO. 15

 

by and between

 

HRPT PROPERTIES TRUST

 

and

 

U.S. BANK NATIONAL ASSOCIATION

 

as of October 31, 2005

 

SUPPLEMENTAL TO THE INDENTURE DATED AS OF JULY 9, 1997

 

--------------------------------------------------------------------------------

 

HRPT PROPERTIES TRUST

 

5 ¾% Senior Notes due November 1, 2015

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------


 

This SUPPLEMENTAL INDENTURE NO. 15 (this “Supplemental Indenture”) made and
entered into as of October 31, 2005 between HRPT PROPERTIES TRUST, a Maryland
real estate investment trust (the “Company”), and U.S. BANK NATIONAL
ASSOCIATION, a national banking association (as successor to State Street Bank
and Trust Company in its capacity as Trustee), as trustee (the “Trustee”),

 

WITNESSETH THAT:

 

WHEREAS, the Company and the Trustee are parties to an Indenture, dated as of
July 9, 1997 (the “Indenture”), relating to the Company’s issuance, from time to
time, of various series of debt securities;

 

WHEREAS, the Company has determined to issue debt securities known as its 5 ¾%
Senior Notes due November 1, 2015; and

 

WHEREAS, the Indenture provides that certain terms and conditions for each
series of debt securities issued by the Company thereunder may be set forth in
an indenture supplemental to the Indenture;

 

NOW, THEREFORE, THIS SUPPLEMENTAL INDENTURE WITNESSETH:

 


ARTICLE 1


 


DEFINED TERMS


 


SECTION 1.1                                      THE FOLLOWING DEFINITIONS
SUPPLEMENT, AND, TO THE EXTENT INCONSISTENT WITH, REPLACE THE DEFINITIONS IN
SECTION 101 OF THE INDENTURE:


 

“Acquired Debt” means Debt of a Person or entity (i) existing at the time such
Person or entity becomes a Subsidiary or (ii) assumed in connection with the
acquisition of assets from such Person or entity, in each case, other than Debt
incurred in connection with, or in contemplation of, such Person or entity
becoming a Subsidiary or such acquisition.  Acquired Debt shall be deemed to be
incurred on the date of the related acquisition of assets from any Person or
entity or the date the acquired Person or entity becomes a Subsidiary.

 

“Annual Debt Service” as of any date means the maximum amount which is expensed
in any 12-month period for interest on Debt of the Company and its Subsidiaries.

 

“Business Day” means any day other than a Saturday or Sunday or a day on which
banking institutions in the City of New York or in the city in which the
Corporate Trust Office of the Trustee is located, are required or authorized to
close.

 

“Capital Stock” means, with respect to any Person, any capital stock (including
preferred stock), shares, interests, participation or other ownership interests
(however designated) of such Person and any rights (other than debt securities
convertible into or exchangeable for capital stock), warrants or options to
purchase any thereof.

 

--------------------------------------------------------------------------------


 

“Consolidated Income Available for Debt Service” for any period means Earnings
from Operations of the Company and its Subsidiaries plus amounts which have been
deducted, and minus amounts which have been added, for the following (without
duplication): (i) interest on Debt of the Company and its Subsidiaries,
(ii) provision for taxes of the Company and its Subsidiaries based on income,
(iii) amortization of debt discount and deferred financing costs,
(iv) provisions for gains and losses on properties and property, depreciation
and amortization, (v) the effect of any noncash charge resulting from a change
in accounting principles in determining Earnings from Operations for such period
and (vi) amortization of deferred charges.

 

“Corporate Trust Office” means the corporate trust office of the Trustee which
it designates as the office at which the agreement in question will be
administered (which it may change by notice from time to time), presently
located at One Federal Street, 3rd Floor, Boston, Massachusetts 02110.

 

“Debt” of the Company or any Subsidiary means, without duplication, any
indebtedness of the Company or any Subsidiary, whether or not contingent, in
respect of (i) borrowed money or evidenced by bonds, notes, debentures or
similar instruments, (ii) indebtedness for borrowed money secured by any
Encumbrance existing on property owned by the Company or any Subsidiary, to the
extent of the lesser of (x) the amount of indebtedness so secured and (y) the
fair market value of the property subject to such Encumbrance, (iii) the
reimbursement obligations, contingent or otherwise, in connection with any
letters of credit actually issued (other than letters of credit issued to
provide credit enhancement or support with respect to other indebtedness of the
Company or any Subsidiary otherwise reflected as Debt hereunder) or amounts
representing the balance deferred and unpaid of the purchase price of any
property or services, except any such balance that constitutes an accrued
expense or trade payable, or all conditional sale obligations or obligations
under any title retention agreement, (iv) the principal amount of all
obligations of the Company or any Subsidiary with respect to redemption,
repayment or other repurchase of any Disqualified Stock, or (v) any lease of
property by the Company or any Subsidiary as lessee which is reflected on the
Company’s consolidated balance sheet as a capitalized lease in accordance with
GAAP, to the extent, in the case of items of indebtedness under (i) through
(iii) above, that any such items (other than letters of credit) would appear as
a liability on the Company’s consolidated balance sheet in accordance with GAAP,
and also includes, to the extent not otherwise included, any obligation by the
Company or any Subsidiary to be liable for, or to pay, as obligor, guarantor or
otherwise (other than for purposes of collection in the ordinary course of
business), Debt of another Person (other than the Company or any Subsidiary) (it
being understood that Debt shall be deemed to be incurred by the Company or any
Subsidiary whenever the Company or such Subsidiary shall create, assume,
guarantee or otherwise become liable in respect thereof).

 

“Disqualified Stock” means, with respect to any Person, any Capital Stock of
such Person which by the terms of such Capital Stock (or by the terms of any
security into which it is convertible or for which it is exchangeable or
exercisable), upon the happening of any event or otherwise (i) matures or is
mandatorily redeemable, pursuant to a sinking fund obligation or otherwise
(other than Capital Stock which is redeemable solely in exchange for common
stock or shares), (ii) is convertible into or exchangeable or exercisable for
Debt or Disqualified Stock, or (iii) is redeemable at the option of the Holder
thereof, in whole or in part (other than Capital Stock which is redeemable
solely in exchange for common stock or shares), in each case on or prior to the
stated maturity of the Notes.

 

2

--------------------------------------------------------------------------------


 

“Earnings from Operations” for any period means net earnings excluding gains and
losses on sales of investments, extraordinary items, gains and losses on early
extinguishment of debt and property valuation losses, as reflected in the
financial statements of the Company and its Subsidiaries for such period,
determined on a consolidated basis in accordance with GAAP.

 

“Encumbrance” means any mortgage, lien, charge, pledge or security interest of
any kind.

 

“Make-Whole Amount” means, in connection with any optional redemption or
accelerated payment of any Notes prior to May 1, 2015, the excess, if any, of
(i) the aggregate present value as of the date of such redemption or accelerated
payment of each dollar of principal being redeemed or paid and the amount of
interest (exclusive of interest accrued to the date of redemption or accelerated
payment) that would have been payable in respect of such dollar if such
redemption or accelerated payment had been made on May 1, 2015, determined by
discounting, on a semiannual basis, such principal and interest at the
Reinvestment Rate (determined on the third Business Day preceding the date such
notice of redemption is given or declaration of acceleration is made) from the
respective dates on which such principal and interest would have been payable if
such redemption or accelerated payment had been made on May 1, 2015, over
(ii) the aggregate principal amount of the Notes being redeemed or paid.  In the
case of any redemption or accelerated payment of notes on or after May 1, 2015,
the Make-Whole Amount means zero.  For purposes of this Supplemental Indenture
and the Notes, references in the Indenture to the payment of the principal (and
premium, if any) and interest on the Notes shall be deemed to include the
payment of the Make-Whole Amount, if any, due upon redemption with respect to
the Notes.  The Make-Whole Amount shall be calculated by the Company and set
forth in an Officer’s Certificate delivered to the Trustee, and the Trustee
shall be entitled to rely on said Officer’s Certificate.

 

“Notes” means the Company’s 5 3/4%  Senior Notes due November 1, 2015, issued
under this Supplemental Indenture and the Indenture, as amended or supplemented
from time to time.

 

“Reinvestment Rate” means a rate per annum equal to the sum of 0.20% (twenty
one-hundredths of one percent) plus the yield on treasury securities at constant
maturity under the heading “Week Ending” published in the Statistical Release
under the caption “Treasury Constant Maturities” for the maturity (rounded to
the nearest month) corresponding to the remaining life to maturity (which, in
the case of maturities corresponding to the principal and interest due on the
notes at their maturity, shall be deemed to be May 1, 2015), as of the payment
date of the principal being redeemed or paid.  If no maturity exactly
corresponds to such maturity, yields for the two published maturities most
closely corresponding to such maturity shall be calculated pursuant to the
immediately preceding sentence and the Reinvestment Rate shall be interpolated
or extrapolated from such yields on a straight-line basis, rounding in each of
such relevant periods to the nearest month.  For purposes of calculating the
Reinvestment Rate, the most recent Statistical Release published prior to the
date of determination of the Make-Whole Amount shall be used.

 

“Secured Debt” means Debt secured by any mortgage, lien, charge, pledge or
security interest of any kind.

 

“Statistical Release” means the statistical release designated “H.15(519)” or
any successor publication which is published weekly by the Federal Reserve
System and which establishes yields on actively traded United States government
securities adjusted to constant maturities or, if such

 

3

--------------------------------------------------------------------------------


 

statistical release is not published at the time of any determination under this
Supplemental Indenture, then any publicly available source of similar market
data which shall be designated by the Company.

 

“Subsidiary” means any corporation or other entity of which a majority of
(i) the voting power of the voting equity securities or (ii) the outstanding
equity interests are owned, directly or indirectly, by the Company or one or
more other Subsidiaries of the Company.  For the purposes of this definition,
“voting equity securities” means equity securities having voting power for the
election of directors, whether at all times or only so long as no senior class
of security has such voting power by reason of any contingency.

 

“Total Assets” as of any date means the sum of (i) the Undepreciated Real Estate
Assets and (ii) all other assets of the Company and its Subsidiaries determined
in accordance with GAAP (but excluding accounts receivable and intangibles).

 

“Total Unencumbered Assets” means the sum of (i) those Undepreciated Real Estate
Assets not subject to an Encumbrance for borrowed money and (ii) all other
assets of the Company and its Subsidiaries not subject to an Encumbrance for
borrowed money determined in accordance with GAAP (but excluding accounts
receivable and intangibles).

 

“Undepreciated Real Estate Assets” as of any date means the cost (original cost
plus capital improvements) of real estate assets of the Company and its
Subsidiaries on such date, before depreciation and amortization, determined on a
consolidated basis in accordance with GAAP.

 

“Unsecured Debt” means Debt which is not secured by any of the properties of the
Company or any Subsidiary.

 


ARTICLE 2


 


TERMS OF THE NOTES


 


SECTION 2.1                                      PURSUANT TO SECTION 301 OF THE
INDENTURE, THE NOTES SHALL HAVE THE FOLLOWING TERMS AND CONDITIONS:


 


(A)                                  TITLE; AGGREGATE PRINCIPAL AMOUNT; FORM OF
NOTES.  THE NOTES SHALL BE REGISTERED SECURITIES UNDER THE INDENTURE AND SHALL
BE KNOWN AS THE COMPANY’S “5 ¾% SENIOR NOTES DUE NOVEMBER 1, 2015.”  THE NOTES
WILL BE LIMITED TO AN AGGREGATE PRINCIPAL AMOUNT OF $250,000,000, SUBJECT TO THE
RIGHT OF THE COMPANY TO REOPEN SUCH SERIES FOR ISSUANCES OF ADDITIONAL
SECURITIES OF SUCH SERIES AND EXCEPT AS PROVIDED IN THIS SECTION OR IN
SECTION 306 OF THE INDENTURE.  THE NOTES (TOGETHER WITH THE TRUSTEE’S
CERTIFICATE OF AUTHENTICATION) SHALL BE SUBSTANTIALLY IN THE FORM OF EXHIBIT A
HERETO, WHICH IS HEREBY INCORPORATED IN AND MADE A PART OF THIS SUPPLEMENTAL
INDENTURE.


 

The Notes will be issued in the form of one or more registered global securities
without coupons (“Global Notes”) that will be deposited with, or on behalf of,
The Depository Trust Company (“DTC”), and registered in the name of DTC’s
nominee, Cede & Co.  Except under the circumstance described below, the Notes
will not be issuable in definitive form.  Unless and until it is exchanged in
whole or in part for the individual Notes represented thereby, a Global Note may
not be transferred except as a whole by DTC to a nominee of DTC or by a nominee
of DTC to

 

4

--------------------------------------------------------------------------------


 

DTC or another nominee of DTC or by DTC or any nominee of DTC to a successor
depositary or any nominee of such successor.

 

So long as DTC or its nominee is the registered owner of a Global Note, DTC or
such nominee, as the case may be, will be considered the sole owner or holder of
the Notes represented by such Global Note for all purposes under this
Supplemental Indenture.  Except as described below, owners of beneficial
interest in Notes evidenced by a Global Note will not be entitled to have any of
the individual Notes represented by such Global Note registered in their names,
will not receive or be entitled to receive physical delivery of any such Notes
in definitive form and will not be considered the owners or holders thereof
under the Indenture or this Supplemental Indenture.

 

If DTC is at any time unwilling, unable or ineligible to continue as depositary
and a successor depositary is not appointed by the Company within 90 days, the
Company will issue individual Notes in exchange for the Global Note or Global
Notes representing such Notes.  In addition, the Company may at any time and in
its sole discretion, subject to certain limitations set forth in the Indenture,
determine not to have any of such Notes represented by one or more Global Notes
and, in such event, will issue individual Notes in exchange for the Global Note
or Global Notes representing the Notes.  Individual Notes so issued will be
issued in denominations of $1,000 and integral multiples thereof.

 


(B)                                 INTEREST AND INTEREST RATE.  THE NOTES WILL
BEAR INTEREST AT A RATE OF 5 ¾%  PER ANNUM, FROM OCTOBER 31, 2005 (OR, IN THE
CASE OF NOTES ISSUED UPON ANY REOPENING OF THIS SERIES OF NOTES, FROM THE DATE
DESIGNATED BY THE COMPANY IN CONNECTION WITH SUCH REOPENING) OR FROM THE
IMMEDIATELY PRECEDING INTEREST PAYMENT DATE TO WHICH INTEREST HAS BEEN PAID OR
DULY PROVIDED FOR, PAYABLE SEMIANNUALLY IN ARREARS ON EACH MAY 1 AND NOVEMBER 1,
COMMENCING MAY 1, 2006 (EACH OF WHICH SHALL BE AN “INTEREST PAYMENT DATE”), TO
THE PERSONS IN WHOSE NAMES THE NOTES ARE REGISTERED IN THE SECURITY REGISTER AT
THE CLOSE OF BUSINESS ON THE DAY FALLING 14 CALENDAR DAYS (WHETHER OR NOT A
BUSINESS DAY) NEXT PRECEDING SUCH INTEREST PAYMENT DATE (EACH, A “REGULAR RECORD
DATE”).


 


(C)                                  PRINCIPAL REPAYMENT; CURRENCY.  THE STATED
MATURITY OF THE NOTES IS NOVEMBER 1, 2015; PROVIDED, HOWEVER, THE NOTES MAY BE
EARLIER REDEEMED AT THE OPTION OF THE COMPANY AS PROVIDED IN PARAGRAPH
(D) BELOW.  THE PRINCIPAL OF EACH NOTE PAYABLE ON ITS MATURITY DATE SHALL BE
PAID AGAINST PRESENTATION AND SURRENDER THEREOF AT THE CORPORATE TRUST OFFICE OF
THE TRUSTEE IN SUCH COIN OR CURRENCY OF THE UNITED STATES OF AMERICA AS AT THE
TIME OF PAYMENT IS LEGAL TENDER FOR THE PAYMENT OF PUBLIC OR PRIVATE DEBTS.  THE
COMPANY WILL NOT PAY ADDITIONAL AMOUNTS (AS DEFINED IN THE INDENTURE) ON THE
NOTES.


 


(D)                                 REDEMPTION AT THE OPTION OF THE COMPANY;
ACCELERATION.  THE NOTES WILL BE SUBJECT TO REDEMPTION AT ANY TIME AT THE OPTION
OF THE COMPANY, IN WHOLE OR IN PART, UPON NOT LESS THAN 30 NOR MORE THAN 60
DAYS’ NOTICE TO EACH HOLDER OF NOTES TO BE REDEEMED AT ITS ADDRESS APPEARING IN
THE SECURITY REGISTER, AT A PRICE EQUAL TO THE SUM OF (I) THE OUTSTANDING
PRINCIPAL AMOUNT OF THE NOTES BEING REDEEMED, PLUS ACCRUED AND UNPAID INTEREST
TO BUT EXCLUDING THE APPLICABLE REDEMPTION DATE, PLUS (II) THE MAKE-WHOLE
AMOUNT, IF ANY.  IF THE NOTES ARE REDEEMED ON OR AFTER MAY 1, 2015, THE
REDEMPTION PRICE WILL NOT INCLUDE THE MAKE-WHOLE AMOUNT.  UPON THE

 

5

--------------------------------------------------------------------------------


 


ACCELERATION OF THE NOTES IN ACCORDANCE WITH SECTION 502 OF THE INDENTURE, THE
COMPANY SHALL PAY THE AMOUNT SPECIFIED IN SECTION 4.2 OF THIS SUPPLEMENTAL
INDENTURE.


 


(E)                                  NOTICES.  ALL NOTICES AND OTHER
COMMUNICATIONS HEREUNDER SHALL BE IN WRITING AND SHALL BE DEEMED TO HAVE BEEN
DULY GIVEN IF MAILED OR TRANSMITTED BY ANY STANDARD FORM OF TELECOMMUNICATION. 
NOTICES TO THE COMPANY SHALL BE DIRECTED TO IT AT 400 CENTRE STREET, NEWTON,
MASSACHUSETTS 02458, ATTENTION: PRESIDENT; NOTICES TO THE TRUSTEE SHALL BE
DIRECTED TO IT AT ONE FEDERAL STREET, 3RD FLOOR, BOSTON, MASSACHUSETTS 02110,
ATTENTION: CORPORATE TRUST DEPARTMENT, RE: HRPT PROPERTIES TRUST 5 ¾% SENIOR
NOTES DUE NOVEMBER 1, 2015; OR AS TO EITHER PARTY, AT SUCH OTHER ADDRESS AS
SHALL BE DESIGNATED BY SUCH PARTY IN A WRITTEN NOTICE TO THE OTHER PARTY.


 


(F)                                    GLOBAL NOTE LEGEND.  EACH GLOBAL NOTE
SHALL BEAR THE FOLLOWING LEGEND ON THE FACE THEREOF:

 

UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITORY TRUST COMPANY, A NEW YORK CORPORATION (“DTC”), TO THE ISSUER OR ITS
AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE OR PAYMENT, AND ANY CERTIFICATE
ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR IN SUCH OTHER NAME AS IS
REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC (AND ANY PAYMENT IS MADE TO
CEDE & CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF DTC), ANY TRANSFER, PLEDGE OR OTHER USE HEREOF FOR VALUE OR
OTHERWISE BY OR TO ANY PERSON IS WRONGFUL INASMUCH AS THE REGISTERED OWNER
HEREOF, CEDE & CO., HAS AN INTEREST HEREIN.

 


(G)                                 APPLICABILITY OF DISCHARGE, DEFEASANCE AND
COVENANT DEFEASANCE PROVISIONS.  THE DISCHARGE, DEFEASANCE AND COVENANT
DEFEASANCE PROVISIONS IN ARTICLE FOURTEEN OF THE INDENTURE WILL APPLY TO THE
NOTES.


 


ARTICLE 3


 


ADDITIONAL COVENANTS


 


SECTION 3.1                                      IN ADDITION TO THE COVENANTS OF
THE COMPANY SET FORTH IN ARTICLE TEN OF THE INDENTURE, FOR THE BENEFIT OF THE
HOLDERS OF THE NOTES:


 


(A)                                  LIMITATIONS ON INCURRENCE OF DEBT.

 

(I)                                     THE COMPANY WILL NOT, AND WILL NOT
PERMIT ANY SUBSIDIARY TO, INCUR ANY DEBT IF, IMMEDIATELY AFTER GIVING EFFECT TO
THE INCURRENCE OF SUCH ADDITIONAL DEBT AND THE APPLICATION OF THE PROCEEDS
THEREOF, THE AGGREGATE PRINCIPAL AMOUNT OF ALL OUTSTANDING DEBT OF THE COMPANY
AND ITS SUBSIDIARIES ON A CONSOLIDATED BASIS DETERMINED IN ACCORDANCE WITH GAAP
IS GREATER THAN 60% OF THE SUM (“ADJUSTED TOTAL ASSETS”) OF (WITHOUT
DUPLICATION) (A) THE TOTAL ASSETS OF THE COMPANY AND ITS SUBSIDIARIES AS OF THE
END OF THE CALENDAR QUARTER COVERED IN THE COMPANY’S ANNUAL REPORT ON FORM 10-K,
OR THE QUARTERLY REPORT ON

 

6

--------------------------------------------------------------------------------


 

FORM 10-Q, AS THE CASE MAY BE, MOST RECENTLY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION (OR, IF SUCH FILING IS NOT PERMITTED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED, WITH THE TRUSTEE) PRIOR TO THE INCURRENCE OF
SUCH ADDITIONAL DEBT AND (B) THE PURCHASE PRICE OF ANY REAL ESTATE ASSETS OR
MORTGAGES RECEIVABLE ACQUIRED, AND THE AMOUNT OF ANY SECURITIES OFFERING
PROCEEDS RECEIVED (TO THE EXTENT THAT SUCH PROCEEDS WERE NOT USED TO ACQUIRE
REAL ESTATE ASSETS OR MORTGAGES RECEIVABLE OR USED TO REDUCE DEBT), BY THE
COMPANY OR ANY SUBSIDIARY SINCE THE END OF SUCH CALENDAR QUARTER, INCLUDING
THOSE PROCEEDS OBTAINED IN CONNECTION WITH THE INCURRENCE OF SUCH ADDITIONAL
DEBT.

 

(II)                                  IN ADDITION TO THE FOREGOING LIMITATIONS
ON THE INCURRENCE OF DEBT, THE COMPANY WILL NOT, AND WILL NOT PERMIT ANY
SUBSIDIARY TO, INCUR ANY SECURED DEBT IF, IMMEDIATELY AFTER GIVING EFFECT TO THE
INCURRENCE OF SUCH ADDITIONAL SECURED DEBT AND THE APPLICATION OF THE PROCEEDS
THEREOF, THE AGGREGATE PRINCIPAL AMOUNT OF ALL OUTSTANDING SECURED DEBT OF THE
COMPANY AND ITS SUBSIDIARIES ON A CONSOLIDATED BASIS IS GREATER THAN 40% OF
ADJUSTED TOTAL ASSETS.

 

(III)                               IN ADDITION TO THE FOREGOING LIMITATIONS ON
THE INCURRENCE OF DEBT, THE COMPANY WILL NOT, AND WILL NOT PERMIT ANY SUBSIDIARY
TO, INCUR ANY DEBT IF THE RATIO OF CONSOLIDATED INCOME AVAILABLE FOR DEBT
SERVICE TO THE ANNUAL DEBT SERVICE FOR THE FOUR CONSECUTIVE FISCAL QUARTERS MOST
RECENTLY ENDED PRIOR TO THE DATE ON WHICH SUCH ADDITIONAL DEBT IS TO BE INCURRED
SHALL HAVE BEEN LESS THAN 1.5 TO 1.0, ON A PRO FORMA BASIS AFTER GIVING EFFECT
THERETO AND TO THE APPLICATION OF THE PROCEEDS THEREFROM, AND CALCULATED ON THE
ASSUMPTION THAT (A) SUCH DEBT AND ANY OTHER DEBT INCURRED BY THE COMPANY AND ITS
SUBSIDIARIES SINCE THE FIRST DAY OF SUCH FOUR-QUARTER PERIOD AND THE APPLICATION
OF THE PROCEEDS THEREFROM, INCLUDING TO REFINANCE OTHER DEBT, HAD OCCURRED AT
THE BEGINNING OF SUCH PERIOD; (B) THE REPAYMENT OR RETIREMENT OF ANY OTHER DEBT
BY THE COMPANY AND ITS SUBSIDIARIES SINCE THE FIRST DATE OF SUCH FOUR-QUARTER
PERIOD HAD BEEN REPAID OR RETIRED AT THE BEGINNING OF SUCH PERIOD (EXCEPT THAT,
IN MAKING SUCH COMPUTATION, THE AMOUNT OF DEBT UNDER ANY REVOLVING CREDIT
FACILITY SHALL BE COMPUTED BASED UPON THE AVERAGE DAILY BALANCE OF SUCH DEBT
DURING SUCH PERIOD); (C) IN THE CASE OF ACQUIRED DEBT OR DEBT INCURRED IN
CONNECTION WITH ANY ACQUISITION SINCE THE FIRST DAY OF SUCH FOUR-QUARTER PERIOD,
THE RELATED ACQUISITION HAD OCCURRED AS OF THE FIRST DAY OF SUCH PERIOD WITH
APPROPRIATE ADJUSTMENTS WITH RESPECT TO SUCH ACQUISITION BEING INCLUDED IN SUCH
PRO FORMA CALCULATION; AND (D) IN THE CASE OF ANY ACQUISITION OR DISPOSITION BY
THE COMPANY OR ITS SUBSIDIARIES OF ANY ASSET OR GROUP OF ASSETS SINCE THE FIRST
DAY OF SUCH FOUR-QUARTER PERIOD, WHETHER BY MERGER, STOCK PURCHASE OR SALE, OR
ASSET PURCHASE OR SALE, SUCH ACQUISITION OR DISPOSITION OR ANY RELATED REPAYMENT
OF DEBT HAD OCCURRED AS OF THE FIRST DAY OF SUCH PERIOD WITH THE APPROPRIATE
ADJUSTMENTS WITH RESPECT TO SUCH ACQUISITION OR DISPOSITION BEING INCLUDED IN
SUCH PRO FORMA CALCULATION.  IF THE DEBT GIVING RISE TO THE NEED TO MAKE THE
FOREGOING CALCULATION OR ANY OTHER DEBT INCURRED AFTER THE FIRST DAY OF THE
RELEVANT FOUR-QUARTER PERIOD BEARS INTEREST AT A FLOATING RATE THEN, FOR
PURPOSES OF CALCULATING THE ANNUAL DEBT SERVICE, THE INTEREST RATE ON SUCH DEBT
SHALL BE COMPUTED ON A PRO FORMA BASIS AS IF THE AVERAGE INTEREST RATE WHICH
WOULD HAVE BEEN IN EFFECT DURING THE ENTIRE SUCH FOUR-QUARTER PERIOD HAD BEEN
THE APPLICABLE RATE FOR THE ENTIRE SUCH PERIOD.

 


(B)                                 MAINTENANCE OF TOTAL UNENCUMBERED ASSETS. 
THE COMPANY AND ITS SUBSIDIARIES WILL MAINTAIN AT ALL TIMES TOTAL UNENCUMBERED
ASSETS OF NOT LESS THAN 150% OF THE AGGREGATE

 

7

--------------------------------------------------------------------------------


 


OUTSTANDING PRINCIPAL AMOUNT OF THE UNSECURED DEBT OF THE COMPANY AND ITS
SUBSIDIARIES ON A CONSOLIDATED BASIS.


 


ARTICLE 4


 


ADDITIONAL EVENTS OF DEFAULT


 


SECTION 4.1                                      FOR PURPOSES OF THIS
SUPPLEMENTAL INDENTURE AND THE NOTES, IN ADDITION TO THE EVENTS OF DEFAULT SET
FORTH IN SECTION 501 OF THE INDENTURE, IT SHALL ALSO CONSTITUTE AN “EVENT OF
DEFAULT” IF A DEFAULT UNDER ANY BOND, DEBENTURE, NOTE OR OTHER EVIDENCE OF
INDEBTEDNESS OF THE COMPANY (INCLUDING A DEFAULT WITH RESPECT TO ANY OTHER
SERIES OF SECURITIES), OR UNDER ANY MORTGAGE, INDENTURE OR OTHER INSTRUMENT OF
THE COMPANY UNDER WHICH THERE MAY BE ISSUED OR BY WHICH THERE MAY BE SECURED OR
EVIDENCED ANY INDEBTEDNESS FOR MONEY BORROWED BY THE COMPANY (OR BY ANY
SUBSIDIARY, THE REPAYMENT OF WHICH THE COMPANY HAS GUARANTEED OR FOR WHICH THE
COMPANY IS DIRECTLY RESPONSIBLE OR LIABLE AS OBLIGOR OR GUARANTOR) HAVING AN
AGGREGATE PRINCIPAL AMOUNT EXCEEDING $20,000,000, WHETHER SUCH INDEBTEDNESS NOW
EXISTS OR SHALL HEREAFTER BE INCURRED OR CREATED, WHICH DEFAULT SHALL HAVE
RESULTED IN SUCH INDEBTEDNESS BECOMING OR BEING DECLARED DUE AND PAYABLE PRIOR
TO THE DATE ON WHICH IT WOULD OTHERWISE HAVE BECOME DUE AND PAYABLE, WITHOUT
SUCH INDEBTEDNESS HAVING BEEN DISCHARGED, OR SUCH ACCELERATION HAVING BEEN
RESCINDED OR ANNULLED, WITHIN A PERIOD OF TEN DAYS AFTER THERE SHALL HAVE BEEN
GIVEN, BY REGISTERED OR CERTIFIED MAIL, TO THE COMPANY BY THE TRUSTEE OR TO THE
COMPANY AND THE TRUSTEE BY THE HOLDERS OF AT LEAST 25% IN PRINCIPAL AMOUNT OF
THE OUTSTANDING NOTES, A WRITTEN NOTICE SPECIFYING SUCH DEFAULT AND REQUIRING
THE COMPANY TO CAUSE SUCH INDEBTEDNESS TO BE DISCHARGED OR CAUSE SUCH
ACCELERATION TO BE RESCINDED OR ANNULLED AND STATING THAT SUCH NOTICE IS A
“NOTICE OF DEFAULT” HEREUNDER.


 


SECTION 4.2                                      NOTWITHSTANDING ANY PROVISIONS
TO THE CONTRARY IN THE INDENTURE, UPON ANY ACCELERATION OF THE NOTES UNDER
SECTION 502 OF THE INDENTURE, THE AMOUNT IMMEDIATELY DUE AND PAYABLE IN RESPECT
OF THE NOTES SHALL EQUAL THE OUTSTANDING PRINCIPAL AMOUNT THEREOF, PLUS ACCRUED
AND UNPAID INTEREST THEREON, PLUS, IF SUCH ACCELERATION OCCURS PRIOR TO MAY 1,
2015, THE MAKE-WHOLE AMOUNT.

 


ARTICLE 5


 


EFFECTIVENESS


 

This Supplemental Indenture shall be effective for all purposes as of the date
and time this Supplemental Indenture has been executed and delivered by the
Company and the Trustee in accordance with Article Nine of the Indenture.  As
supplemented hereby, the Indenture is hereby confirmed as being in full force
and effect.

 


ARTICLE 6


 


MISCELLANEOUS


 


SECTION 6.1                                      IN THE EVENT ANY PROVISION OF
THIS SUPPLEMENTAL INDENTURE SHALL BE HELD INVALID OR UNENFORCEABLE BY ANY COURT
OF COMPETENT JURISDICTION, SUCH HOLDING SHALL NOT INVALIDATE OR RENDER
UNENFORCEABLE ANY OTHER PROVISION HEREOF OR ANY PROVISION OF THE INDENTURE.

 

8

--------------------------------------------------------------------------------


 


SECTION 6.2                                      TO THE EXTENT THAT ANY TERMS OF
THIS SUPPLEMENTAL INDENTURE OR THE NOTES ARE INCONSISTENT WITH THE TERMS OF THE
INDENTURE, THE TERMS OF THIS SUPPLEMENTAL INDENTURE OR THE NOTES SHALL GOVERN
AND SUPERSEDE SUCH INCONSISTENT TERMS.


 


SECTION 6.3                                      THIS SUPPLEMENTAL INDENTURE
SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
COMMONWEALTH OF MASSACHUSETTS.


 


SECTION 6.4                                      THIS SUPPLEMENTAL INDENTURE MAY
BE EXECUTED IN SEVERAL COUNTERPARTS, EACH OF WHICH SHALL BE AN ORIGINAL AND ALL
OF WHICH SHALL CONSTITUTE BUT ONE AND THE SAME INSTRUMENT.


 

[Remainder of page intentionally left blank.]

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company and the Trustee have caused this Supplemental
Indenture to be executed as an instrument under seal in their respective
corporate names as of the date first above written.

 

 

HRPT PROPERTIES TRUST

 

 

 

 

 

By:

/s/ John C. Popeo

 

 

 

Name: John C. Popeo

 

 

Title: Treasurer and Chief Financial Officer

 

 

 

 

 

U.S. BANK NATIONAL ASSOCIATION,

 

as Trustee

 

 

 

 

 

By:

/s/ Marie A. Hattinger

 

 

 

Name: Marie A. Hattinger

 

 

Title: Vice President

 

10

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF NOTE

 

[Face of Note]

 

5 ¾% Senior Note due November 1, 2015

 

No. R-       

 

$                    

 

HRPT PROPERTIES TRUST

 

promises to pay to                                               or registered
assigns, the principal sum of                                              
($              ) on November 1, 2015, subject to the terms set forth on the
reverse of this Note and the terms of the Indenture referred to therein.

 

Interest Payment Dates:  each May 1 and November 1, commencing May 1, 2006.

 

Record Dates:  the day falling 14 calendar days prior to any Interest Payment
Date.

 

CUSIP No.:                          

 

 

HRPT PROPERTIES TRUST

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

Attest:

 

 

 

 

[SEAL]

 

 

 

 

 

CERTIFICATE OF AUTHENTICATION

 

 

 

 

 

Dated:

 

 

 

This is one of the Notes referred to in the within-mentioned Indenture:

 

U.S. BANK NATIONAL ASSOCIATION, as Trustee

 

 

 

 

 

By:

 

 

 

Authorized Officer

 

 

--------------------------------------------------------------------------------


 

[THE FOLLOWING CONSTITUTES THE REVERSE OF THE SECURITY]

 

HRPT PROPERTIES TRUST

 

5 3/4% Senior Note due November 1, 2015

 

Capitalized terms used herein have the meanings assigned to them in the
Indenture (as defined below) unless otherwise indicated.

 

1.                                       INTEREST.  HRPT PROPERTIES TRUST, A
MARYLAND REAL ESTATE INVESTMENT TRUST (THE “COMPANY”), PROMISES TO PAY INTEREST
ON THE PRINCIPAL AMOUNT OF THIS NOTE AT THE RATE AND IN THE MANNER SPECIFIED
BELOW.

 

The Company shall pay in cash interest on the principal amount of this Note at
the rate per annum of 5 3/4%. The Company will pay interest semiannually in
arrears on each May 1 and November 1, commencing May 1, 2006, or, if any such
day is not a Business Day (as defined in the Indenture), on the next succeeding
Business Day (each an “Interest Payment Date”), to Holders of record on the day
falling 14 calendar days immediately preceding such Interest Payment Date
(whether or not a Business Day).

 

Interest will be computed on the basis of a 360-day year consisting of twelve
30-day months. Interest shall accrue from the most recent date to which interest
has been paid or, if no interest has been paid, from October 31, 2005.

 

2.                                       METHOD OF PAYMENT.  THE COMPANY WILL
PAY INTEREST ON THE NOTES (EXCEPT DEFAULTED INTEREST) TO THE PERSONS WHO ARE
REGISTERED HOLDERS OF NOTES AT THE CLOSE OF BUSINESS ON THE RECORD DATE NEXT
PRECEDING THE INTEREST PAYMENT DATE, EVEN IF SUCH NOTES ARE CANCELED AFTER SUCH
RECORD DATE AND ON OR BEFORE SUCH INTEREST PAYMENT DATE. THE COMPANY WILL PAY
PRINCIPAL AND INTEREST IN MONEY OF THE UNITED STATES THAT AT THE TIME OF PAYMENT
IS LEGAL TENDER FOR PAYMENT OF PUBLIC AND PRIVATE DEBTS. THE COMPANY, HOWEVER,
MAY PAY PRINCIPAL, PREMIUM, IF ANY, AND INTEREST BY CHECK PAYABLE IN SUCH MONEY.
IT MAY MAIL AN INTEREST CHECK TO A HOLDER’S REGISTERED ADDRESS.

 

3.                                       INDENTURE.  THE COMPANY ISSUED THE
NOTES UNDER AN INDENTURE, DATED AS OF JULY 9, 1997, AND A SUPPLEMENTAL INDENTURE
NO. 15 THERETO, DATED AS OF OCTOBER 31, 2005 (COLLECTIVELY, THE “INDENTURE”),
BETWEEN THE COMPANY AND THE TRUSTEE.  THE TERMS OF THE NOTES INCLUDE THOSE
STATED IN THE INDENTURE AND THOSE MADE PART OF THE INDENTURE BY REFERENCE TO THE
TRUST INDENTURE ACT OF 1939 AS IN EFFECT ON THE DATE OF THE INDENTURE.  THE
NOTES ARE SUBJECT TO ALL SUCH TERMS, AND HOLDERS OF THE NOTES ARE REFERRED TO
THE INDENTURE AND SUCH ACT FOR A STATEMENT OF SUCH TERMS.  THE TERMS OF THE
INDENTURE SHALL GOVERN ANY INCONSISTENCIES BETWEEN THE INDENTURE AND THE NOTES. 
THE NOTES ARE UNSECURED GENERAL OBLIGATIONS OF THE COMPANY LIMITED TO
$250,000,000 IN AGGREGATE PRINCIPAL AMOUNT, EXCEPT AS OTHERWISE PROVIDED IN THE
INDENTURE.

 

4.                                       OPTIONAL REDEMPTION.  THE NOTES WILL BE
SUBJECT TO REDEMPTION AT ANY TIME AT THE OPTION OF THE COMPANY, IN WHOLE OR IN
PART, UPON NOT LESS THAN 30 NOR MORE THAN 60 DAYS’ NOTICE, AT A REDEMPTION PRICE
EQUAL TO THE SUM OF (I) THE PRINCIPAL AMOUNT OF THE NOTES BEING REDEEMED, PLUS
ACCRUED AND UNPAID INTEREST TO BUT EXCLUDING THE APPLICABLE REDEMPTION DATE AND
(II) THE MAKE-WHOLE AMOUNT, IF ANY.  IF THE NOTES ARE REDEEMED ON OR AFTER
MAY 1, 2015, THE REDEMPTION PRICE WILL NOT INCLUDE THE MAKE-WHOLE AMOUNT.

 

A-2

--------------------------------------------------------------------------------


 

As used herein the term “Make-Whole Amount” means, in connection with any
optional redemption or accelerated payment of any Notes prior to May 1, 2015,
the excess, if any, of (i) the aggregate present value as of the date of such
redemption or accelerated payment of each dollar of principal being redeemed or
paid and the amount of interest (exclusive of interest accrued to the date of
redemption or accelerated payment) that would have been payable in respect of
such dollar if such redemption or accelerated payment had been made on May 1,
2015, determined by discounting, on a semiannual basis, such principal and
interest at the Reinvestment Rate (determined on the third Business Day
preceding the date such notice of redemption is given or declaration of
acceleration is made) from the respective dates on which such principal and
interest would have been payable if such redemption or accelerated payment had
been made on May 1, 2015, over (ii) the aggregate principal amount of the Notes
being redeemed or paid.  In the case of any redemption or accelerated payment of
notes on or after May 1, 2015, the Make-Whole Amount means zero.  For purposes
of the Indenture and the Notes, references in the Indenture to the payment of
the principal (and premium, if any) and interest on the Notes shall be deemed to
include the payment of the Make-Whole Amount, if any, due upon redemption with
respect to the Notes.  The Make-Whole Amount shall be calculated by the Company
and set forth in an Officer’s Certificate delivered to the Trustee, and the
Trustee shall be entitled to rely on said Officer’s Certificate.

 

As used herein the term “Reinvestment Rate” means a rate per annum equal to the
sum of 0.20% (twenty one-hundredths of one percent) plus the yield on treasury
securities at constant maturity under the heading “Week Ending” published in the
Statistical Release (as defined herein) under the caption “Treasury Constant
Maturities” for the maturity (rounded to the nearest month) corresponding to the
remaining life to maturity (which, in the case of maturities corresponding to
the principal and interest due on the Notes at their maturity, shall be deemed
to be May 1, 2015), as of the payment date of the principal being redeemed or
paid.  If no maturity exactly corresponds to such maturity, yields for the two
published maturities most closely corresponding to such maturity shall be
calculated pursuant to the immediately preceding sentence and the Reinvestment
Rate shall be interpolated or extrapolated from such yields on a straight-line
basis, rounding in each of such relevant periods to the nearest month.  For
purposes of calculating the Reinvestment Rate, the most recent Statistical
Release published prior to the date of determination of the Make-Whole Amount
shall be used.

 

As used herein the term “Statistical Release” means the statistical release
designated “H.15(519)” or any successor publication which is published weekly by
the Federal Reserve System and which establishes yields on actively traded
United States government securities adjusted to constant maturities or, if such
statistical release is not published at the time of any determination under the
Supplemental Indenture, then any publicly available source of similar market
data which shall be designated by the Company.

 

5.                                       MANDATORY REDEMPTION.  THE COMPANY
SHALL NOT BE REQUIRED TO MAKE SINKING FUND OR REDEMPTION PAYMENTS WITH RESPECT
TO THE NOTES.

 

6.                                       NOTICE OF REDEMPTION.  NOTICE OF
REDEMPTION SHALL BE MAILED AT LEAST 30 DAYS BUT NOT MORE THAN 60 DAYS BEFORE THE
REDEMPTION DATE TO EACH HOLDER OF NOTES TO BE REDEEMED AT ITS REGISTERED
ADDRESS.  NOTES MAY BE REDEEMED IN PART BUT ONLY IN WHOLE MULTIPLES OF $1,000,
UNLESS ALL OF THE NOTES HELD BY A HOLDER ARE TO BE REDEEMED.  ON AND AFTER THE
REDEMPTION DATE, INTEREST

 

A-3

--------------------------------------------------------------------------------


 

CEASES TO ACCRUE ON NOTES OR PORTIONS OF THEM CALLED FOR REDEMPTION.

 

7.                                       DENOMINATIONS, TRANSFER, EXCHANGE.  THE
NOTES ARE IN REGISTERED FORM WITHOUT COUPONS IN DENOMINATIONS OF $1,000 AND
INTEGRAL MULTIPLES OF $1,000 IN EXCESS THEREOF.  THE TRANSFER OF NOTES MAY BE
REGISTERED AND NOTES MAY BE EXCHANGED AS PROVIDED IN THE INDENTURE.  THE
SECURITY REGISTRAR AND THE TRUSTEE MAY REQUIRE A HOLDER, AMONG OTHER THINGS, TO
FURNISH APPROPRIATE ENDORSEMENTS AND TRANSFER DOCUMENTS AND TO PAY ANY TAXES AND
FEES REQUIRED BY LAW OR PERMITTED BY THE INDENTURE.  THE SECURITY REGISTRAR NEED
NOT EXCHANGE OR REGISTER THE TRANSFER OF ANY NOTE OR PORTION OF A NOTE SELECTED
FOR REDEMPTION.  ALSO, IT NEED NOT EXCHANGE OR REGISTER THE TRANSFER OF ANY
NOTES FOR A PERIOD OF 15 DAYS BEFORE THE MAILING OF A NOTICE OF REDEMPTION OF
NOTES, OR DURING THE PERIOD BETWEEN A RECORD DATE AND THE CORRESPONDING INTEREST
PAYMENT DATE.

 

8.                                       DEFAULTS AND REMEDIES.  IN CASE AN
EVENT OF DEFAULT (AS DEFINED IN THE INDENTURE) WITH RESPECT TO THE NOTES SHALL
HAVE OCCURRED AND BE CONTINUING, THE PRINCIPAL HEREOF MAY BE DECLARED, AND UPON
SUCH DECLARATION SHALL BECOME, DUE AND PAYABLE, IN THE MANNER, WITH THE EFFECT
AND SUBJECT TO THE PROVISIONS PROVIDED IN THE INDENTURE.

 

9.                                       ACTIONS OF HOLDERS.  THE INDENTURE
CONTAINS PROVISIONS PERMITTING THE HOLDERS OF NOT LESS THAN A MAJORITY OF THE
AGGREGATE PRINCIPAL AMOUNT OF THE OUTSTANDING NOTES, SUBJECT TO CERTAIN
EXCEPTIONS AS PROVIDED IN THE INDENTURE, ON BEHALF OF THE HOLDERS OF ALL SUCH
NOTES AT A MEETING DULY CALLED AND HELD AS PROVIDED IN THE INDENTURE, TO MAKE,
GIVE OR TAKE ANY REQUEST, DEMAND, AUTHORIZATION, DIRECTION, NOTICE, CONSENT,
WAIVER OR OTHER ACTION PROVIDED IN THE INDENTURE TO BE MADE, GIVEN OR TAKEN BY
THE HOLDERS OF THE NOTES, INCLUDING WITHOUT LIMITATION, WAIVING (A) COMPLIANCE
BY THE COMPANY WITH CERTAIN PROVISIONS OF THE INDENTURE, AND (B) CERTAIN PAST
DEFAULTS UNDER THE INDENTURE AND THEIR CONSEQUENCES.  ANY RESOLUTION PASSED OR
DECISION TAKEN AT ANY MEETING OF THE HOLDERS OF THE NOTES IN ACCORDANCE WITH THE
PROVISIONS OF THE INDENTURE SHALL BE CONCLUSIVE AND BINDING UPON SUCH HOLDERS
AND UPON ALL FUTURE HOLDERS OF THIS NOTE AND OTHER NOTES ISSUED UPON THE
REGISTRATION OF TRANSFER HEREOF OR IN EXCHANGE HERETOFORE OR IN LIEU HEREOF.

 

10.                                 PERSONS DEEMED OWNERS.  THE COMPANY, THE
TRUSTEE, AND ANY AGENT OF THE COMPANY OR THE TRUSTEE MAY DEEM AND TREAT THE
PERSON IN WHOSE NAME THIS NOTE IS REGISTERED ON THE SECURITY REGISTER AS ITS
ABSOLUTE OWNER FOR ALL PURPOSES.

 

11.                                 AUTHENTICATION.  THIS NOTE SHALL NOT BE
VALID UNTIL AUTHENTICATED BY THE MANUAL SIGNATURE OF THE TRUSTEE OR AN
AUTHENTICATING AGENT.

 

12.                                 GOVERNING LAW.  THE INTERNAL LAW OF THE
COMMONWEALTH OF MASSACHUSETTS SHALL GOVERN AND BE USED TO CONSTRUE THE INDENTURE
AND THE NOTES.

 

13.                                 NO PERSONAL LIABILITY.  THE THIRD AMENDMENT
AND RESTATEMENT OF DECLARATION OF TRUST OF THE COMPANY, AS AMENDED AND
SUPPLEMENTED, DATED JULY 1, 1994, A COPY OF WHICH, TOGETHER WITH ALL AMENDMENTS
AND SUPPLEMENTS THERETO (THE “DECLARATION”), IS DULY FILED IN THE OFFICE OF THE
DEPARTMENT OF ASSESSMENTS AND TAXATION OF THE STATE OF MARYLAND, PROVIDES THAT
THE NAME “HRPT PROPERTIES TRUST” REFERS TO THE TRUSTEES UNDER THE DECLARATION
COLLECTIVELY AS TRUSTEES, BUT NOT

 

A-4

--------------------------------------------------------------------------------


 

INDIVIDUALLY OR PERSONALLY, AND THAT NO TRUSTEE, OFFICER, SHAREHOLDER, EMPLOYEE
OR AGENT OF THE COMPANY SHALL BE HELD TO ANY PERSONAL LIABILITY, JOINTLY OR
SEVERALLY, FOR ANY OBLIGATION OF, OR CLAIM AGAINST, THE COMPANY. ALL PERSONS
DEALING WITH THE COMPANY, IN ANY WAY, SHALL LOOK ONLY TO THE ASSETS OF THE
COMPANY FOR THE PAYMENT OF ANY SUM OR THE PERFORMANCE OF ANY OBLIGATION.

 

The Company will furnish to any Holder upon written request and without charge a
copy of the Indenture.  Request may be made to:

 

HRPT Properties Trust

400 Centre Street

Newton, MA 02458

Telecopier No.:  (617) 332-2261

Attention: President

 

or such other address as the Company may specify pursuant to the Indenture.

 

A-5

--------------------------------------------------------------------------------


 

ASSIGNMENT FORM

 

To assign this Note, fill in the form below:

 

[I] [We] assign and transfer this Note to
                                                                                                                                                  
                                                                                      
[Print or type assignee’s name, address and zip code]
                                                                                      
[Insert assignee’s soc. sec. or tax I.D. no.] and irrevocably
appoint                                                                                                            
to transfer this Note on the books of the Company.  The agent may substitute
another to act for him.

 

 

Date:

 

 

 

 

 

 

Your Signature:

 

 

 

[Sign exactly as your name appears on the face of this
Note]

 

 

Signature Guarantee:

 

 

 

 

 

 

[The signature must be guaranteed by
an officer of a participant in a recognized
signature guarantee program.  Notarized
or witnessed signatures are not acceptable.]

 

 

A-6

--------------------------------------------------------------------------------